Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 06/14/2022 has been entered.

Drawings
The drawings submitted 11/17/2021 have been received and are approved by the examiner. 

Claim Status
Claim 1 has been amended. Claims 1-16 are currently pending. 

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

    PNG
    media_image1.png
    375
    635
    media_image1.png
    Greyscale
Claims 1-8 and 15-16 is/are rejected under 35 U.S.C. 103 as being unpatentable over Lan et al. (CN 207409544, provided in IDS submitted 04/14/2021) in view of Furuichi et al. (JP 2000021438, machine translation used for reference provided.) 

With respect to claim 1, Lan discloses a battery pack (Fig. 1), comprising: 
a case (1 and 2), comprising an accommodating cavity (labeled) and a drain hole (6) in communication with the accommodating cavity (labeled) (Fig. 1); 
a battery module (not shown) contained inside the accommodating cavity (labeled) ([0010]); and 
a blocking member (10 - baffle), mounted to the case (1 and 2) and located between the drain hole (6) and the battery module (not shown) (Fig. 1, [0011]),
The limitation “to block a binder for fixing the battery module (not shown) from entering the drain hole (6)” is an intended use of the claimed invention, and therefore does not differentiate the invention claimed from the prior art (see MPEP 2114).
Lan does not disclose that the blocking member is provided adjacent to an end of the battery module in the length direction, the drain hole being positioned to the side of the blocking member away from the battery module in the length direction. 
Furuichi discloses a blocking member (3A – partition walls) provided to aid in the redirection of fluid from the batteries (6 – electrode plate group) ([0013]) and teaches that the blocking member (3A) is positioned to an end of the battery (6) module in the length direction (Fig. 1), the drain hole (3c) being positioned to the side of the blocking member (3a) away from the battery module (6) in the length direction (Fig. 1). Furuichi further teaches that this allows for the fluid to be directed away from the batteries (6) and flow into the drain holes (3c) into a chamber ([0021]).
It would have been obvious to one having ordinary skill in the art at the time the application was filed to ensure that the blocking member, battery module, and drain holes disclosed by Lan were arranged  so that the blocking member was between the battery module and drain holes as taught by Furuichi in order to ensure fluid was redirected away from the batteries and into the drain holes. 

With respect to claim 2, Lan discloses the blocking member (10) is located outside the battery module (not shown) along a length direction (Fig. 1, [0011]).

With respect to claim 3, Lan discloses the blocking member (10) and the drain hole (6) are disposed at the same wall (7 – back plate) of the case (1 and 2) (Fig. 1).

With respect to claim 4, Lan discloses in Fig. 2 (below) the blocking member (10) comprises: 
a connecting plate (labeled) fixedly connected to the case (1 and 2) (Fig. 2); and 
an upright plate (labeled) connected to the connecting plate (labeled) (Fig.2), wherein the upright plate (labeled) extends along a height direction of the battery module (not shown) (Fig. 2).

[AltContent: arrow][AltContent: arrow][AltContent: textbox (Reservoir Portion)][AltContent: textbox (Reservoir Cavity)][AltContent: textbox (Connecting plate)][AltContent: arrow][AltContent: arrow][AltContent: textbox (Upright Plate)]
    PNG
    media_image2.png
    210
    434
    media_image2.png
    Greyscale
With respect to claim 5, Lan discloses the connecting plate (labeled) and the upright plate (labeled) are integral (Fig. 2).

With respect to claim 6, Lan discloses the connecting plate (labeled) and the upright plate (labeled) are connected to form an L-shaped plate (Fig. 2).

With respect to claim 7, Lan discloses the blocking member (10) has a length of L1 (labeled), and there is a farthest distance of L2 (labeled) between the side wall of the first drain hole (labeled) and the side wall of the second drain hole (labeled), wherein L1 (labeled) is greater than L2 (labeled) (Fig. 1); 
wherein the first drain hole (labeled) and the second drain hole (labeled) are two of the drain holes (6) located at both ends of a row of drain holes (6) adjacent to an end of the battery module (not shown) in a length direction (Fig. 1); and 
	The limitation “the blocking member (10) is configured to block a binder for fixing the battery module from entering the drain hole (6) in a width direction of the case (1 and 2)” is an intended use of the claimed invention, and therefore does not differentiate the invention claimed from the prior art (see MPEP 2114).


With respect to claim 8, Lan discloses the blocking member (10) is provided adjacent to both ends of the battery module (not shown) in the length direction (Fig. 1). 

With respect to claim 15, Lan discloses the case (1 and 2) comprises: 
a first case (1) (Fig. 1); and 
a second case (2) enclosing the accommodating cavity (labeled) with the first case (1) and located below the first case (1) (Fig.1 1); wherein the drain hole (6) is disposed in the second case (2) (fig. 1).

With respect to claim 16, Lan discloses the drain hole (6) are arranged along a width direction of the case (1 and 2) (Fig. 1).

[AltContent: arrow][AltContent: textbox (Reservoir Cavity plate)]
    PNG
    media_image3.png
    227
    495
    media_image3.png
    Greyscale
Claims 9-12 are rejected under 35 U.S.C. 103 as being unpatentable over Lan et al. as applied to claims 1-7 and 15-16 above and further in view of Masuyama et al. (U.S.  5392873 , presented in IDS submitted 08/27/2020).
	
With respects to claims 9-11, Lan discloses a reservoir cavity (labeled) is provided below the battery module (not shown) to store a liquid, such that the reservoir cavity (labeled) is in communication with the drain hole (6) (Fig. 2, [0013]); and
A reservoir portion (labeled) wherein the reservoir portion (labeled) is provided with the reservoir cavity (10), or the reservoir portion (labeled) and the case (1 and 2) jointly form the reservoir cavity (10) (Fig. 2).
Land does not disclose that wherein the battery pack further comprises a reservoir portion (labeled) disposed outside the case (1 and 2), that the reservoir portion is mounted below a wall of the case and is sealingly connected with the wall, that the reservoir portion wand the wall enclose the reservoir cavity, or that the reservoir portion is provided with an inner concave portion recessed away from the case. 
Masuyama discloses in Fig. 6 (above) a reservoir portion (54 – outer plate) that accumulates liquid discharged from drain holes in a battery box (30) (Col 5, L 45-49) and teaches that the reservoir portion (54) is disposed outside the case (34 – box body) (Fig. 6), 
the reservoir portion (54) is mounted below a wall (underside of 34) of the case (34) and is sealingly connected with the wall (underside of 34) (Fig. 6);
 wherein the reservoir portion (54) and the wall (underside of 34) enclose the reservoir cavity (labeled) (Fig. 6), and
the reservoir portion (54) is provided with an inner concave portion (labeled) recessed away from the case (34) (Fig. 6)
Masuyama further teaches that this configuration allows for the accumulation of liquid outside the case (34) (Col 5, L 45-49).
It would have been obvious for one having ordinary skill in the art at the time that the application was filed to ensure that the reservoir portion disclosed by Lan was outside the battery case as taught by Masuyama to ensure that the liquid accumulated outside of the battery case. 

With respect to claim 12, Lan discloses there are a plurality of the drain holes (6) (Fig. 1), but does not disclose the inner concave portion is located outside all of the drain holes (6) and covers all of the drain holes (6).
Masuyama discloses an inner concave portion (labeled) and drain holes (not shown) and teaches that the inner concave portion is located outside all of the drain holes (6) and covers all of the drain holes (Fig. 6, Col. 5, L 45-49). Masuyama further teaches that this allows for the accumulation of liquid from the drain holes to form inside the inner concave portion, keeping it away from the battery case (Fig. 6, Col. 5, L 45-49).
It would have been obvious for one having ordinary skill in the art at the time that the application was filed to ensure that the drains holes disclosed by Lan were covered below by the inner concave portion of the reservoir portion as taught by Masuyama in order to accumulate liquid away from the battery case. 

Claims 13-14 are rejected under 35 U.S.C. 103 as being unpatentable over Lan et al. as in view of Masuyama et al. as applied to claims 9-12 above, and further in view of Oh (U.S. 20080193838).

With respects to claims 13 and 14, modified Lan discloses a reservoir portion, but does not disclose a protection portion mounted on one side of the reservoir portion opposite the case, or that the protection portion has a hardness greater than that of the reservoir portion and completely covers the reservoir portion. 
Oh discloses a case (pouch) for a plurality of lithium unit cells ([abstract]) and teaches that the case (pouch) can have on its protection portion (case) ([0017]). Oh further teaches that the protection portion (case) should be strong so as to be used for a lengthy period of time ([0017]). Although Oh makes no mention of the hardness or strength of the case in regards to a reservoir for liquid retention, it is inherent that one with ordinary skill in the art would use a material greatly hardened material as a protective measure, so that the contents within the protection portion are protected from impacts throughout the battery’s life (see MPEP 2144).
It would have been obvious for one having ordinary skill in the art to ensure that a protection portion as taught by Oh would be included in the battery pack disclosed by modified Lan, and that the hardness of said protection portion was higher than that of the reservoir portion, in order to ensure that the contents within the protection portion are protected during impacts throughout the life of the battery

Response to Arguments
Applicant’s arguments with respect to claim 1 have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.
Examiner relies on new art JP 2000021438 to teach the newly added limitation in claim 1. See the detailed rejection of claim 1 above for more details.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JORDAN E BERRESFORD whose telephone number is (571)272-0641. The examiner can normally be reached M-F 8:00 am - 5:00 pm EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Barbara Gilliam can be reached on (572)272-1330. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/J.E.B./Examiner, Art Unit 1727                                                                                                                                                                                                        
/Maria Laios/Primary Examiner, Art Unit 1727